MEMORANDUM OPINION
                                         No. 04-11-00299-CV

                  In the Matter of the ESTATE OF Lewis A. HOPKINS, Deceased

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2008-PC-3162
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 15, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service on counsel for appellee, Mary E. Hopkins, who has not opposed the motion. Therefore,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of this appeal

are taxed against the appellant. See id. 42.1(d).

                                                              PER CURIAM